Citation Nr: 0030359	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to December 1945 and regular Philippine Army service from 
December 1945 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

During the pendency of the issue currently on appeal, the RO 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.  
See the January 1999 RO rating decision.  In a March 1999 
statement which serves as a substantive appeal (VA FORM 9) as 
to the issue of entitlement to service connection for cause 
of the veteran's death, the appellant also stated that she 
disagreed with the RO's denial of DIC benefits.  The Board 
construes the appellant's statement as a timely filed notice 
of disagreement with respect to the issue of entitlement to 
DIC benefits.  38 C.F.R. § 20.302 (1999).  The RO has not 
issues a statement of the case in response to the notice of 
disagreement, and these issues must be remanded to the RO for 
the issuance of such a statement of the case.  38 U.S.C.A. 
§ 7105; see Manlincon v. West, 12 Vet. App. 238 (1999); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the filing of 
a notice of disagreement initiates the appellate process)  
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. 
West, 12 Vet. App. 76 (1998).

Legislation enacted subsequent to certification of this 
appeal to the Board requires VA to provide claimants with 
notice of the information necessary to substantiate their 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  In the instant case, the 
veteran has not been provided with such specific notice.

Accordingly, this case must be remanded for the following:

1.  The RO should inform the veteran of 
the evidence needed to substantiate her 
claim for service connection for the 
cause of the veteran's death, including 
evidence that a service connected 
disability caused or contributed to the 
cause of the veteran's death.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a service 
connected disability or for the 
disabilities that caused his death.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.

3.  After the development requested above 
has been completed, the RO should notify 
the veteran of the identity of the 
records that were not obtained, explain 
the efforts to obtain the records, and 
describe any further action to be taken 
to obtain the records.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested opinion is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issues of 
entitlement to service connection for the 
cause of death, and entitlement to DIC 
benefits under the provisions of 38 
U.S.C.A. § 1318.  If any benefit 
requested on appeal remains denied, the 
appellant and her representative, if any, 
should be furnished a supplemental 
statement of the case and be given the 
opportunity to respond.

The case should then be returned to the Board, if in order, 
for consideration of those issues for which a valid 
substantive appeal has been submitted.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


